DETAILED ACTION
This action is a response to communication filed October 6th, 2020.
Claims 1-20 are pending in this application.  Claim 1-2, 8, and 15 are currently amended.
This application is a continuation of application no. 15/855,322, filed on December 27th, 2017, which has matured into patent no. 10,805,404.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,805,404. 

Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious before the effective filing date of the claimed invention to a persion having ordinary skill in the art to which the claimed invention pertains to cause the endpoint device to communicate with the remote support server based on the capabilities of the endpoint device.

Instant Application
Patent no. 10,805,404
Claim 1, 8, and 15
Claims 1, 8, and 16
Claims 2, 9, and 16
Claims 7, 15, and 20
Claims 3, 10, and 17
Claims 4, 11, and 17
Claims 4, 11, and 18
Claims 4, 11, and 17

Claims 6, 14, and 19
Claims 6, 13, and 20
Claims 4, 11, and 17
Claims 7 and 14
Claims 1, 8, and 16



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al (U.S. Patent Application Publication no. 2017/0105122, hereinafter Desai) in view of Klapheke (U.S. Patent Application Publication no. 2011/0137809)

With respect to claims 1, 8, and 15, Desai discloses a system, method, and non-transitory computer readable medium, comprising: 
a computing device (paragraph [0027], lines 1-3); and 
a management application executable by the computing device (paragraph [0036], lines 13-24, mobile device management), wherein the management application, when executed by the computing device, is configured to cause the computing device to at least: 
obtain a request comprising a selection of an endpoint device for remote support (paragraph [0062], lines 1-3, request remote assistance); 
provide the administrator with access to one or more managed applications); 
select, based at least on the sample associated with the remoting capability of the endpoint device, a remote support server from a plurality of remote support servers (paragraph [0061], lines 1-9, via remote support server 320); and 
cause the endpoint device to communicate with the remote support server (paragraph [0063], lines 1-6).
	But Desai fails to disclose the sample comprising a network connection status.
	However, Klapheke discloses the sample comprising a network connection status (paragraph [0054], lines 1-8, Such connections are forwarded to support server).
It would have been obvious to one skilled in the art at the time of the effective filing date to combine the remote assistance for managed mobile devices of Desai with the secure tunnesl for customer support of Klapheke.   The motivation to combine being to improve the setup of support connections with customer device.  The setup of support connections with customer devices being improved by establishing secure tunnels based on credentials (Klapheke: abstract).

With respect to claims 2, 9, and 16, the combination of Desai and Klapheke discloses the system of claim 1, wherein the sample comprises at least one of: a product authorization (paragraph [0061], lines 9-12, limited to managed applications), a remoting agent status (paragraph [0061], lines 9-12, remote assistance policy), a geographical location, a network connection status, or a device identifier.

With respect to claims 3, 10, and 17, the combination of Desai and Klapheke discloses the system of claim 1, wherein the sample indicates at least one of a plurality of device features available on the endpoint device (paragraph [0061], lines 9-12, remote assistance policy).

With respect to claims 4, 11, and 18, the combination of Desai and Klapheke discloses the system of claim 1, wherein the plurality of remote support servers are associated with different computer-executable instructions to be executed or constraints to be satisfied prior to establishing a remote support session to a particular endpoint device (paragraph [0061], lines 1-9, via remote support server 320). 

With respect to claims 6, 13, and 20, the combination of Desai and Klapheke discloses the system of claim 1, wherein the management application is further configured to cause the computing device to at least: 
receive, from the remote support server, a uniform resource locator (URL) or control data about a particular remote support session with the endpoint device (paragraph [0053], lines 9-20, web-based user interface may provide a list of available user devices for remote access); and 
provide, to a client device, the URL or control data, wherein the URL or control data allows the client device to communicate with the remote support server to perform the particular remote support session with the endpoint device (paragraph [0053], lines 9-20, remote support server 320 may initiate a remote connection with a selected user device).

With respect to claims 7 and 14, the combination of Desai and Klapheke discloses the system of claim 6, wherein the request comprising the selection of the endpoint device is obtained from the client web-based user interface may provide a list of available user devices for remote access).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-11, 13-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oberheide	Pat. Pub.	2018/0007046
Brouchier	Pat. Pub.	2019/0075099
Werth		Patent no.	9,529,635
Kitchen		Pat. Pub.	2017/0054571

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




2/4/22
/BLAKE J RUBIN/Primary Examiner, Art Unit 2457